                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               BATESVILLE DIVISION

MANDY MANUEL                                                                     PLAINTIFF

VS.                                 1:17-CV-00127-BRW-PSH

NANCY A. BERRYHILL, Deputy Commissioner for Operations,
performing the duties and functions not reserved to the Commissioner of
Social Security                                                                DEFENDANT

                                        JUDGMENT

       Based on the Order entered today, it is CONSIDERED, ORDERED, and ADJUDGED

that this case is DISMISSED with prejudice. Judgment is entered in favor of the Commissioner.

       IT IS SO ORDERED, this 14th day of December, 2018.

                                           /s/ Billy Roy Wilson _______________
                                           UNITED STATES DISTRICT JUDGE
